Mathews, J.,
delivered the opinion of the court.
This suit was commenced by attachment, and Stilwell and Kimball were summoned as garnishees, who in answer *397to interrogatories acknowledged that they had property in their possession belonging to the defendants, which on further investigation was shown to be twenty-five hales or bags of cotton, shipped by said defendants to the garnishees, from St. Marks, in East Florida, to New-Orleans. Lyon intervened in the suit, and claims the property attached as his own. Judgment was rendered against the defendants in the court below, and the claim of the intervenor dismissed, as not having been supported by evidence. From this j udgment he alone appealed.
Where bills of exception have been taken by both parties, and where all the evidence objected to might have been admitted', without materially changing the facts, thé Supreme Court will not examine the correctness of the decision of the judge a qiiOj upon any of the bills of exception.
Cotton in the possession of a certain person, shipped by him, and marked with the initials of his name, must be presumed to ba his property.
From this statement it is readily seen that the decision of the case depends solely on matters of fact. It is true there are some bills of exception, hut if the evidence objected to be admitted, pro and con, it would not materially change the facts of the case.
The defendants being in possession of the cotton, and having shipped it in their own names, and marked with the initial letters T. K., which are those of the names,, it must be presumed to be their property, unless the contrary be clearly established. The claimant is in the situation of a person who is bound to‘make out a clear title, against the presumption which exists in favor of the possessor. This, we think with the court below, he has not done.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs.